Citation Nr: 0532750	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO determined that the 
appellant did not have service that makes him eligible for VA 
non-service-connected disability pension.

The Board notes that a videoconference hearing was scheduled 
for the appellant before the Board in September 2005.  
However, he did not appear for the hearing, and the case was 
therefore forwarded to the Board for final appellate 
adjudication.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no qualifying service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.3, 3.40, 
3.41, 3.203 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In a November 2003 letter, the RO advised the appellant of 
the VCAA and its potential effect on his claim.  In addition, 
the discussions in the February 2003 Statement of the Case 
(SOC) and July 2003 Supplemental Statement of the Case 
(SSOC), issued during the pendency of this appeal, informed 
the appellant of the pertinent law and what the evidence must 
show in order to substantiate his claim.  

While the November 2003 letter did not explicitly ask the 
appellant to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence.  In this regard, the 
Board notes the November 2003 letter informed the appellant 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to the RO.  The Board also finds that any defect in the 
letter was harmless since the appellant had "actual 
knowledge" of the type of evidence needed to substantiate 
his claim as he is claiming his military service during World 
War I qualifies him to receive VA benefits.  See Mayfield, 19 
Vet. App. at 121.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.  

Although the appellant was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The appellant 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, it appears that all obtainable 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes, in addition, 
that the necessary service department evidence to determine 
whether the nature of the appellant's service met the 
criteria for basic eligibility for VA benefits has been 
obtained.  For these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Factual Background/Legal Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2005).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2005).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2005).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, because it constituted the 
sole authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2005).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d) 
(2005).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits. See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2005).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2005).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2004).  However, where the 
appellant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203, the VA shall request verification 
of service from the service department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

With the above criteria in mind, the facts and procedural 
history of this case will be briefly summarized.  In October 
2002, the appellant filed a formal claim for entitlement to 
VA pension benefits.  In support of his claim, the appellant 
submitted a letter from Agapito B. Calleja of the Veteran's 
Care and Welfare Organization providing a history of the 
World War II (WWII) and Philippine involvement therein; a 
Certificate of Distinction awarded to Major Faustino Flor; 
the commander of Flor's Guerrillas; an article providing 
information about Governor Wenceslao Vinzons, who the 
appellant claims is the originator of the Philipino-American 
Guerrillas; and a telegram from General Douglas MacArthur to 
Congressman Vinzons congratulating him and his men on their 
service in WWII.  

In May 2003, the NPRC certified that the appellant had no 
recognized guerrilla service, nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  

III.  Analysis

The appellant seeks entitlement to VA pension benefits for 
non-service-connected disability, and has submitted multiple 
documents in support of his claim.  However, the 
documentation provided fails to meet the requirements of 
38 C.F.R. § 3.203(a).  In this regard, the Board notes that 
none of his submissions consists of a document from a United 
States military service department.  

As stated, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service which qualifies for VA benefits, 
because none of those documents was issued by a United States 
military service department.  Also, the May 2003 
certification from the NPRC, indicating that the appellant 
had no qualifying service, is binding on VA.  See Spencer v. 
West, 13 Vet. App. 376 (2000).  Moveover, the appellant has 
provided no further evidence that would warrant a request for 
re-certification from the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that he 
is not a "veteran" for VA benefits purposes, and that he 
is, therefore, not eligible for benefits under the laws 
administered by VA.  As the law is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis, 6 Vet. App. at 429-
30.  


ORDER

Because the appellant is not a veteran for purposes of 
entitlement to VA benefits, basic eligibility for VA pension 
benefits is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


